UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6284


ROBERT BRADLEY SCOTT,

                   Plaintiff - Appellant,

             v.

MARCUS MCCLUNG, Ex-Commonwealth Attorney; TIMOTHY BOYER,
Assistant Commonwealth’s Attorney; DAN FELLHAUER, Assistant
Commonwealth’s Attorney; KINGSPORT TIMES NEWSPAPER; TOM BAKER,
Attorney; KILGORE & BAKER LAW FIRM; ANDY JOHNSON, Attorney;
VIRGINIA STATE POLICE AT LEBANON; BOYD, State Police Investigator;
BALIFF THACKER, Scott County Sheriff’s Deputy; GATE CITY POLICE DEPT.;
SCOTT FINK, Ex-Chief of Police; TESSA PROFFIT, Ex-Forensic Nurse;
VIRGINIA SOCIAL SERVICES DEPT.; TENISA WILLIAMS, Social Worker;
SOUTHWEST VIRGINIA REGIONAL JAIL; MARY JO ANNA HINZLIK,
SWVA Magistrate; PROBATION OFFICE, for Lee, Scott, and Wise County,
Virginia; DELEGATE TERRI KILGORE; JUDGE ELKINS; JUDGE HINES;
JUDGE HAMILTON,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:19-cv-00570-NKM-JCH)


Submitted: October 20, 2020                                 Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.
Robert Bradley Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert Bradley Scott seeks to appeal the district court’s order dismissing without

prejudice his 42 U.S.C. § 1983 civil rights complaint. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “[D]ismissals without prejudice generally are not appealable ‘unless the

grounds for dismissal clearly indicate that no amendment in the complaint could cure the

defects in the plaintiff’s case.’” Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020)

(quoting Domino Sugar Corp. v. Sugar Workers Loc. Union 392, 10 F.3d 1064, 1067 (4th

Cir. 1993)). Because the district court recognized the possibility that amendment could

cure the defects in Scott’s complaint as to certain claims, id. at 610-11, we conclude that

the court’s order is neither a final order nor an appealable interlocutory or collateral order.

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

court with instructions to allow Scott to amend the complaint. We deny Scott’s motion for

the appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                            DISMISSED AND REMANDED




                                              3